ORDER James K. Bredar, United States District Judge ' Pending before thé Court is the Government’s Motion to Amend Scheduling Order. (ECF No. 96.) The Court has considered it and Defendant Elvin Diaz-Hernandez’s opposition (ECF No. 97). The ‘ Court will grant the motion to extend the deadline from October 6, 2017, until November 6, 2017, for the Government; to provide notice of its intention to seek the death penalty pursuant to 18 U.S.C. § 3593(a) . (requiring Government. to file death-penalty notice “a reasonable time before the trial”). The Court has, the inherent authority to set such a deadline and to enforce it, as it will surely do in this case. See United States v. Slone, 969 F.Supp.2d 830, 838 (E.D. Ky. 2013) (court has authority to set deadline for notice); United States v. Tsarnaev, Crim. No. 13-10200-GAO, 2013 WL 5701582, at *2 (D. Mass. Oct. 18, 2013) (same). The trial in this case is set to begin March 26, 2018 (Am. Sched. Order, ECF No. 89), which is 140 days after the new, extended deadline. In the Court’s judgment, any time less than that is insufficient for the Defendants to prepare for trial of a case in which the death penalty is at issue. Consequently, the Court has no intention to further extend this important deadline. Accordingly, IT IS HEREBY ORDERED that the Government’s Motion to Amend Scheduling Order (ECF No. 96) IS GRANTED and the Government SHALL FILE its notice of intention to seek the death penalty in this case no later than November 6,2017.